PER CURIAM.
The court has given full consideration to the relief to be accorded in this case, and the views of its members upon certain of the questions arising in this connection have been expressed heretofore. 53 F. Supp. 908. A majority of the court have reached the conclusion that appropriate relief will be accorded by the provisions of the judgment entered today. In joining in the entry of this judgment, Judge Biggs, nonetheless, adheres to the views expressed by him in his opinion heretofore filed, dissenting in part, but concludes that the judgment is appropriate to carry out the decision of the court as expressed by the majority.